DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS-REFERENCE TO RELATED APPLICATION
2.  	This is a Continuation of U.S. Application No. 16/124,225, filed September 7, 2018, now Pat. # 10,847,447, and a claim of priority under 35 U.S.C § 119 is made to Korean Patent Application No. 10-2018-0015706 filed on February 8, 2018, in the Korean Intellectual Property Office, the entire contents of which are hereby incorporated by reference.    
                                                               
                                                                         Allowable Subject Matter	
3.  	Claims 1-20 allowed.
                                                                           Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding claims 1-11, the prior art failed to disclose or reasonably suggest forming on the active surface of the semiconductor substrate a first passivation layer that covers the metal lines and has a non-planarized top surface along an arrangement profile of the metal lines; forming a second passivation layer on the non-planarized top surface of the first passivation layer; chemically mechanically polishing the second passivation layer to planarize a top surface of the second passivation layer; and forming on the second passivation layer of the cell region a plurality of dummy bumps electrically isolated from circuitry in the cell region of the semiconductor device. 

6. 	Regarding claims 12-20, the prior art failed to disclose or reasonably suggest forming a plurality of metal lines on the active surface of the semiconductor substrate; forming on the active surface of the semiconductor substrate a first passivation layer that covers the plurality of metal lines and includes a first insulating material; forming on the first passivation layer a second passivation layer that includes a second insulating material and has a planar top surface, the second insulating material having a composition different from that of the first insulating material; and forming a plurality of bumps on the planarized top surface of the second passivation layer of the cell region, wherein the first passivation layer and the second passivation layer have an interface that is non-planar, and wherein the bumps comprise thermal bumps that are electrically isolated from circuitry in the cell region of the device.

Remarks:
The closest prior arts are Jeng et al., (US 20080283969 A1), and Chen et al., US 20140264769 A1. However, none of the reference teaches or suggest the claimed invention, for instance “......forming a plurality of metal lines on the active surface of the semiconductor substrate; forming on the active surface of the semiconductor substrate a first passivation layer that covers the plurality of metal lines and includes a first insulating material; forming on the first passivation layer a second passivation layer that includes a second insulating material and has a planar top surface, the second insulating material having a composition different from that of the first insulating material; and forming a plurality of bumps on the planarized top surface of the second passivation layer of the cell region, wherein the first passivation layer and the second passivation layer have an interface that is non-planar, and wherein the bumps comprise thermal bumps that are electrically isolated from circuitry in the cell region of the device, as recited in the claim.     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899